Citation Nr: 0817677	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  03-10 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for spondylosis at C5-6 and C6-7 with central disc 
protrusions (claimed as neck pain).

2. Entitlement to an extension of a temporary total rating 
based on convalescence under 38 C.F.R. § 4.30, beyond 
November 1, 2001.

3. Entitlement to a disability rating in excess of 40 percent 
for chronic lower back pain with radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
November 1974, and later in the Army National Guard, with 
periods of active duty for training.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that granted a temporary total (100 
percent) evaluation pursuant to the provisions of 38 C.F.R. 
§ 4.30 (based on a period of convalescence from September to 
October 2001) and denied service connection for spondylosis 
at C5-6 and C6-7 with central disc protrusions.  By that same 
rating decision, the RO denied an increased evaluation in 
excess of 40 percent for the veteran's service-connected 
chronic lower back pain with radiculopathy.

In a November 2002 statement, the veteran expressed 
disagreement with all of the decisions in the May 2002 rating 
decision.  The Board broadly construes this statement as a 
notice of disagreement with, among other things, the issues 
of entitlement to an extension of a temporary total rating 
based on convalescence under 38 C.F.R. § 4.30, beyond 
November 1, 2001; and entitlement to a disability rating in 
excess of 40 percent for chronic lower back pain with 
radiculopathy.  See Buckley v. West, 12 Vet. App. 76, 83-84 
(1998).  In March 2003, the RO issued the veteran a Statement 
of the Case (SOC) regarding the issues of entitlement to a 
temporary total evaluation because of treatment for a 
service-connected condition requiring convalescence and 
entitlement to service connection for spondylosis at C5-6 and 
C6-7 with central disc protrusions, claimed as neck pain.  
Subsequently, on an April 2003 VA Form 9, the veteran 
indicated that he wished to appeal all of the issues listed 
on the SOC.

These matters were before the Board in February 2005 and were 
then remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

These issues must be remanded for the following reasons.

First, with respect to the issue of whether new and material 
evidence has been received to reopen a previously denied 
claim of entitlement to service connection for spondylosis at 
C5-6 and C6-7 with central disc protrusions (claimed as neck 
pain), RO originally denied the veteran's claim by a rating 
decision dated in December 1997, and the veteran did not 
initiate an appeal in the one year following the date of 
mailing the notification of that unfavorable decision.  38 
U.S.C.A. § 7105(c) (West 1991 & 2002).  The bases of the 
December 1997 denial were that there was no evidence of a 
cervical spine condition incurred in or aggravated by active 
service, but, rather, the evidence showed that degenerative 
disc disease of the cervical spine had its onset many years 
subsequent to his period of active service, and that there 
was no medical evidence showing an etiological relationship 
between the veteran's service-connected residuals of 
traumatic injury to the low back and his degenerative disc 
disease of the cervical spine. 

The June 2005 remand instructions included that the RO should 
send the veteran and his representative a letter that 
complied with the notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The RO sent a notice 
letter in February 2005.  The February 2005 letter notified 
that veteran that, with respect to whether new and material 
evidence had been received to reopen his service connection 
claim, in order to be considered material, the additional 
existing evidence must pertain to the reason that his claim 
had been previously denied.  However, the letter did not 
inform the veteran of the basis of the previous denial of his 
service connection claim.

For a claim to reopen a previously denied claim for service 
connection, VA must provide a notice letter that describes 
the basis of the previous denial, as well as the evidence 
necessary to substantiate the element or elements of service 
connection found to be unsubstantiated in the previous 
denial.  The failure to provide this notice prior to the 
adjudication of a veteran's claim generally constitutes 
prejudicial error by VA.  See Kent v. Nicholson, 20 Vet. App. 
1, 10 (2006).  Thus, the issue of whether new and material 
evidence has been received to reopen a previously denied 
claim of entitlement to service connection for spondylosis at 
C5-6 and C6-7 with central disc protrusions (claimed as neck 
pain) must be remanded for notice to the veteran that 
includes the bases of the previous denial of the veteran's 
service connection claim.

Second, the determination of whether the veteran is entitled 
to service connection for spondylosis at C5-6 and C6-7 with 
central disc protrusions (claimed as neck pain) may have an 
impact on the veteran's claim of entitlement to an extension 
of a temporary total rating based on convalescence under 38 
C.F.R. § 4.30, beyond November 1, 2001.  Thus, the issue of 
entitlement to an extension of a temporary total rating based 
on convalescence under 38 C.F.R. § 4.30, beyond November 1, 
2001 is inextricably intertwined with the issue of whether 
new and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection 
for spondylosis at C5-6 and C6-7 with central disc 
protrusions (claimed as neck pain).  See 38 C.F.R. § 4.16(a).  
Therefore, a decision at this time by the Board with respect 
to the veteran's claim of an extension of a temporary total 
rating based on convalescence under 38 C.F.R. § 4.30, beyond 
November 1, 2001 would be premature.  See Henderson v. West, 
12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991). 

Third, the Board, in its February 2005 remand, ordered the RO 
to review the issue of entitlement to a disability rating in 
excess of 40 percent for chronic lower back pain with 
radiculopathy, furnish the veteran and his representative an 
SOC addressing the issue, along with a VA Form 9, and afford 
them the appropriate opportunity to submit a substantive 
appeal perfecting an appeal on the issue.  The issue was to 
be returned to the Board if, and only if, a timely 
substantive appeal was received.  However, for the veteran's 
claim of disability rating in excess of 40 percent for 
chronic lower back pain with radiculopathy, the RO did not 
issue the veteran an SOC, and the veteran did not file a 
substantive appeal.  Rather, the RO improperly adjudicated 
the issue in a November 2007 Supplemental Statement of the 
Case.  See 38 C.F.R. § 19.31.  Therefore this issue must be 
remanded in order for the RO to issue an SOC.  Manlincon v. 
West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398, 408-10 (1995).


Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that 
describes the basis of the previous 
denial of the veteran's claim for 
entitlement to service connection for 
spondylosis at C5-6 and C6-7 with 
central disc protrusions (claimed as 
neck pain), as well as the evidence 
necessary to substantiate the element 
or elements of service connection found 
to be unsubstantiated in the previous 
denial.  Specifically, such notice 
should inform the veteran that the 
bases of the December 1997 denial of 
the veteran's service connection claim 
for spondylosis at C5-6 and C6-7 with 
central disc protrusions (claimed as 
neck pain) were that there was no 
evidence of a cervical spine condition 
incurred in or aggravated by active 
service, but, rather, the evidence 
showed that degenerative disc disease 
of the cervical spine had its onset 
many years subsequent to his period of 
active service, and that there was no 
medical evidence showing an etiological 
relationship between the veteran's 
service-connected residuals of 
traumatic injury to the low back and 
his degenerative disc disease of the 
cervical spine.

2.	With respect to the issue of 
entitlement to a disability rating in 
excess of 40 percent for chronic lower 
back pain with radiculopathy, the RO 
should furnish the veteran and his 
representative a Statement of the Case 
in accordance with 38 U.S.C.A. § 7105 
(West 2002).  The veteran and his 
representative should clearly be 
advised of the need to file a 
Substantive Appeal following the 
issuance of the Statement of the Case 
if the veteran wishes to complete an 
appeal from that decision.

3.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal, including the issue of 
entitlement to an extension of a 
temporary total rating based on 
convalescence under 38 C.F.R. § 4.30, 
beyond November 1, 2001.  If any 
remaining benefit sought is not granted 
to the veteran's satisfaction, the RO 
should issue an appropriate 
supplemental statement of the case.  
The requisite period of time for a 
response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



